Citation Nr: 0909104	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  98-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a schizophrenic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran had service with the Army Reserve from June 1978 
to July 1981.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board notes that, in an August 1998 correspondence, the 
Veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for April 22, 2004.  However, 
the record contains evidence showing the Veteran canceled the 
scheduled hearing, as per an April 2004 correspondence.  As 
the record does not contain further indication that the 
Veteran or her representative requested that the hearing be 
rescheduled, the Board deems the veteran's August 1998 
request for a hearing withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

In July 2005, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  

The Veteran contends that her schizophrenia began during 
basic training for the Army Reserves in 1978.  

The Veteran's entrance Reports of Medical History and 
Examination do not show any treatment for or history of a 
psychological disorder.  A July 1978 service treatment record 
shows that the Veteran was seen because, the previous day, 
she had an angry emotional outburst, ran out of the mess hall 
and kicked a helmet.  She stated that she had bottled up her 
feelings but felt better and was working better in the unit.  
Upon examination, she was alert and oriented times three, 
with no evidence of a thought disorder and was able to 
express herself well and demonstrated insight.  She was 
slightly anxious.  The assessment was difficulty adjusting to 
basic training.  

A private medical Hospital Summary shows that the Veteran was 
admitted to the hospital on March 27, 1980 and released on 
May 8, 1980.  The record shows that she was diagnosed with 
schizophrenia, undifferentiated type.  It was noted that she 
reported that the onset of the illness was three years prior 
when she made a suicide attempt in Oregon.  She was 
discharged due to an issue with her insurance.  

Private medical records beginning in 1985 show ongoing 
treatment for the Veteran's schizophrenia.

A March 1997 letter from P.N., M.D., reflects his opinion 
that the Veteran had been emotionally imbalanced since 1978 
during military training in Fort Jackson.  He noted that in 
1979 she was admitted to a clinic on an emergency basis and 
that she had continued treatment with a colleague but that he 
had been treating her since 1980.  

An August 1997 VA examination report shows that the Veteran 
indicated that she had a nervous reaction or outburst while 
in basic training, and that she was seen by a psychiatrist 
who gave her pills.  The VA examiner noted that she had a 
very chronic schizophrenic disorder, but that since her 
service treatment records were not part of the claims file, 
the examiner could not comment on that period of time.  

A February 1999 letter from P.N., M.D. shows that he again 
indicated that the Veteran had been emotionally ill since her 
time in service in 1978.  His professional opinion was that 
the Veteran had turned chronic in her condition.  The onset 
of the active psychotic crisis was in 1980 as a reactivation 
of settled psychopathology, evidenced during her active 
military service.  

The Veteran submitted lay statements from her sister and a 
fellow member of the Army Reserves who both stated that they 
were in basic training with her and that they noted that she 
struggled emotionally.  They indicated that she needed help 
in completing her daily tasks.

In an April 2006 letter from P.N., M.D., he noted that the 
Veteran had been under his professional psychiatric treatment 
for the previous 26 years.  He stated that he wanted to 
sustain his professional opinion that the onset of the 
Veteran's disorder was while in active duty in Fort Jackson 
during military training.  

A May 2008 VA Social Work/Field Survey report reflects the 
Summary and Conclusion that the Veteran was a 55 years old 
female with a mental condition since military training in the 
Unites Stated Army Reserve in 1978 during basic training.  
The examiner opined that the Veteran never adjusted to 
civilian life after military training and had been under 
medical care for her mental condition since 1979.  She had 
been hospitalized in psychiatric wards six times since 1979 
and tried to commit suicide three times.  

A May 2008 VA mental disorders examination report shows that 
the examiner opined that the Veteran's neuropsychiatric 
condition had been aggravated by service.  The Veteran 
reported that she experienced severe stress during her basic 
training evidenced by insomnia, lack of concentration, the 
inability to walk or eat, paranoia and auditory 
hallucinations.  She received counseling and treatment by a 
psychiatrist during basic training who recommended to her 
drill sergeant to be easy on her and recommended that her 
peers help her with her tasks.  The examiner concluded there 
was evidence of psychiatric complaints, findings and 
treatment prior to the military service, as the Veteran had a 
parasuicidal episode in 1977 by cutting her wrists.  The 
examiner also noted that there was evidence of psychiatric 
complaints, findings and treatment during the military 
service; while in basic training, she had a psychotic 
breakdown.  She was hospitalized in an institution in 1979 
for the first time.  Finally, the examiner noted that there 
was evidence of psychiatric complaints, findings and 
treatment since 1980 until the present with a private 
psychiatrist, and the she has had multiple psychiatric 
hospitalizations due to psychotic decompensation.  The 
diagnosis was chronic schizophrenia, undifferentiated type. 

The Board's July 2005 remand included instructions to verify 
the Veteran's periods of active duty, active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  On a Request of Information VA Form 70-3101-4, 
received by the RO in October 1997, there is a hand written 
note which indicates that the Veteran had no duty other than 
training, and that ACDUTRA was verified as August 9, 1979 to 
August 25, 1979.  The Veteran has submitted a Certificate of 
Training from the Department of the Army which reflects that 
the Veteran completed the active duty phase of civilian 
acquired skill program from June 26, 1978 to July 7, 1978.  
It appears that the RO, pursuant to the Board's remand 
instructions, requested the Veteran's service dates; however, 
the request indicated that the Veteran had active duty from 
June 1, 1978 to July 1, 1981.  This time period appears to be 
the entire time she was enrolled in the Army Reserves, not 
her time on active duty.  The response to the RO's request 
was that all service information has been verified as 
correct.  However, the RO did not request the Veteran's dates 
for ACDUTRA and INACDUTRA.  On remand, the RO should request 
the dates for the Veteran's periods of ACDUTRA and INACDUTRA.  
In addition, the Veteran has indicated that she was treated 
while on ACDUTRA by a psychiatrist and placed on medication.  
The July 1978 service treatment record shows that she was 
seen by an examiner to assess her mental state; however, the 
Board finds that in order to fulfill the duty to assist, the 
RO should make another attempt to obtain any missing service 
treatment records.  

Subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) in July 2008, the Veteran 
submitted additional evidence.  Some of the new evidence had 
already been considered in previous adjudications of the 
case.  However, a letter from P.N., M.D., dated April 30, 
2008 and forwarded to the Board on October 30, 2008, in which 
he stated that the Veteran had been under his professional 
psychiatric treatment since 1979 and that her diagnosis was 
schizophrenia, undifferentiated type, was received subsequent 
to the May 2006 VA examination and the most recently issued 
SSOC.  The Veteran did not provide a waiver of initial AOJ 
review for this record.  

On remand, the Veteran claims file, including this new 
evidence, should be forwarded to the VA examiner who provided 
the May 2008 VA examination and opinion, in order for the 
examiner to render an opinion as to whether the Veteran's 
schizophrenia was incurred during her period of ACDTURA, or 
whether it preexisted and was aggravated beyond the natural 
progression of the disease by her period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective notice, 
which explains the information or 
evidence needed to establish an effective 
date and a disability rating, as outlined 
by the Court in Dingess, supra.  The 
claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2. The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the Army Reserve Personnel Center 
(ARPERCEN), verify the veteran's periods 
of service in the Army Reserves.  Then, 
the AOJ should request from NPRC or the 
ARPERCEN the veteran's medical records 
from her time in the Army Reserves.  If 
records are unavailable, please have the 
provider so indicate.  

3. After completion of 1 and 2 above, the 
AOJ should forward the Veteran's claims 
file to the VA examiner who provided the 
May 2008 VA opinion, in order to 
ascertain the etiology and time of onset 
of her psychiatric disorder.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the formulation of the 
opinion, and the report should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's 
psychiatric disorder began during her 
active duty for training or is 
etiologically related to the veteran's 
active duty for training during service 
in the Reserves, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
psychiatric disorder pre-existed her 
active duty for training (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty for training, 
(3) if aggravation is found during her 
active duty for training, whether the 
aggravation constitutes an increase in 
disability beyond the natural progression 
of the disease, and (4) the current 
status of the veteran's psychiatric 
disorder.  

The examiner must reconcile the 
conflicting opinions that are part of the 
record.  If the etiology of the diagnosed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4. After completion of 1 through 3 above, 
the AOJ should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
which fully sets forth the controlling 
law and regulations pertinent to the 
appeal and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




